Dear    Sir,                         .%inion lPo.C-1066
                                     Ri, Costs to be oharged prroa. mbo
                                         -desireto m&a delayed registra-
                                          tionr oi birtb'aad death under
                                           EOUW   Bill   x00;   214, ene,&,&by
                                           the Forty-aitihLsglilatwe.
                     :
        .*s are in.rewipt of your.l&tterof June 27;1959, ti.whi&
you requort 4x1opinion a, $hd folhwing qurstiiom.in'coa~oticia    with
t&o proper adrpini8trationof:Rouro Sill Ma. 814:of tho Forty-sixth
Leglilatura
         .,'
            *Should urp oont8 b&olinrged~rronrnh~deri~            to
       have ruoh del&yed ngi&rationr;~that lr, ia the Ceun~
       Judge *ntit1ed to any fO0. or the County Clerk, in.oon-
               with:the psl’fiX’a+noe
       l~N!tifln                      Of tbOir .dUties &II EUi,h?”
                          ‘.
                 2 of Bi B. NO. 614 ot the Fo%-alxth Lsgis1atur.s
               ‘seotioa
amends Section 16, ob. 41, Aota of the Fortieth legisletuzw,First Called
Semion, Artiole 4477,,Vernon's Aahotatsd civil Statuter (Rule 51a ot
the~Sanit,ary@de) by adding the following provirion~

            "And provided i'urtbsr.that any oitisen of the State
       of Texas uishiae.to file tho rooord o f lm birth or daatti.



       birth and daatb oertifiwth.     The oertiiiate aim11 be
       subetantiafadby the affidavit of+fhe.m~dioal,attendant
       preaont at the time of.tha birth, or in 0160 of death.
       the affidavit of the pbyaioian lart in attendmoe upon the
       deoeased. or the undertakerrho buried the body. Ifhenthe
       ii'fidavitof the medical attendant or undsrtakor oamot be
       soourad, the oartii'ioat~aball be,mpported b the +ff%davit
       of'~lme perqon rho *an lmuainted wJth the iaots mmrounding
       the birth or deafh, at the time the b'irth.ordeath ooourmd,
       with a saoond affidavit of.sma person who is aoquaizited
       with the i'ao&amrromding the birbh or death, and who.ia
       'not rslatad to tbs indiridualby hloqd or marria&e. E
        Probate Coy-b shall rbquire--*
                                   mmh otb~r'informatiom~~
    Mr.laon lbtosky, page 2                O-1066



          svidanco as may be deemed necesaery to establishthe citizm-
                                                             --
          shl of the individualethe         certificate.-w-and the truth
           u nesa --
          7-#--   of the statementsmadax that record. The olork of
                                                             ---
          the
          --- raid  Court shall forwa~h~o~ficate       to the State
                                                       a--
          Rureau of Vital~istios     wiTen order fr.anthe Court to
                                     m-m----
          thsnteR.ltirtnr
          --
          The State Registrar
          when verified in the above manner, and shill issue certified
          copies of suoh reoorda a8 provided for in Sootion 21 of this
          A&: Suoh osrtifisd copiea shall he prinms fahie wide'aw,       ,
          in all Courtr and placer of the feot8 stated thereon. who
          State Burwu oP Vital Statistics shall furnish the forms
          upon lhioh mob reoords are filed, and no other form shall
          be uaod for that prpoie.’    (Underscoringours).

              Although the above quoted smqdmmt to Section 16 of the
    &ait.ary Code call8 for s Probate Court Order in the mattat of dslaysd
    or belated rqgistmtionr of births end deaths, and also the forwarding
    of the filed oertifioateand court order by the County Clerk to the
    State Bseau of Vital Statimtiea.it doss notmako any provision con-
    cerning tho fess to-be oharged by the County Judge and the Couatp
    Clerk for the performanod,ofsuoh pres~ibqd duties.,

              The statutes of the State of Texas prewribo the amimts of
    the fees which various publio offloOrs w-e reguind to aharge the public
    for their aervioos. Artielss 29X3-3946and aw+@nt,R.C.S.    of Toxas,
    1926.

              Artiolea S926 and 3926. .I amended; i'ernon'aAnbotated diril
    Statutes, enumerateths fees of a Counw Judga. The foes to be oharged
    b a CountjrClark for the servi.oes nhioh'ho renders the puhllo am sot
.   out in Article S9SO. Artlols 3951 and Artiols 3992. as mended,, Vernon*8
    &notated Civil Statutes.

              981110the provisionsin Seotion 16 of the Sanitary Code, above
    quoted, applying to delayed registrationsof birth8 and deaths, do not
    stipulatithe fees oolleotabloby i County Judge for entering an order
    or by the County Clerk forwardingthe certificateand order to the State
    Bureau of Vital Statistior,still thbra is no prohibitionagainst the
    ahar#ng of fees tn thoso instances.

              Artiole 9926, Rwised'Civll Statutes.‘stipulate8that the
    County Judge in probate matters shall rooeiva the fee of Fifty (&SO)
    Cents for --

                *sa& order;not othorwlsaprovidedfor".

              The oider.of tha Probate Court paining upon'the oortifioate
    of birth or dodfh is olearly an --

                "order, not otherWise provided for",
                            ‘..
Mr.   boy   I[otoq.   pge   p’          O-1086



                                       ‘i
and in ee nbeenoe of expmsr rtatutarydori(pmtionof a fee or the p++
hibition of oolleotfnga tee, the cum of Fitty ($ -60) llmts for entering
such .I)ardor is the proper.uount to be charged the rscipiont of the
Iwvioe.

         :,d;i
             hi' tbo hW$C&&;'i;rti&J       S$h, wpm. ptov1dsi'th.tbe
iewive the fee:& FifQ ($.+O) Cellts'for    --
                           '. ,.. '.
          *o&m coGtifi&      to &hot    or fa~a~.bopt+inedin
    t.lwreoordr:b~,hia&i~,~~Tith'oort%fiortk and etil. whore.
   sot othmvire ~revidnl.for,*     (Undrraeoriagaura).' -

          .'&nw ,~o.~rb~~~;i'duii~a.ilnporrrd       liponth& &Y&V Clerk to
the &ot     t~t.."h~.shall'~~fd‘-ths.oertifion~-.to        ,iho State lhrwu of
Vital Statirtliir    with ad .Gdkr. f&&‘tho~.oarjt~ to the State Bsgirtnr that
tho order be, 0% be not,,.iqoep$odl $8 nM.d!hamiro provided for in
rqwot to & p&per fee for~,,mae,        the above quvted portion of.Artiols
3930 game,        +nd..thoCougtr-,~*~.l~~loyl~~'authorif~dtp ohnigo a foo
of fittp (f 669).Cents f~r.-~o~rditig.~khe      -obtti~i&te;md~order to the
$Alr8auof Vital.wJati~t~or.
                                                                ,.




              trusting thit.ue,ha*&fully sasnsred the inquiry oontqined in




                                                                   TNKAS



                                                 IQ. a/DiokStout
                                                       Mck Stout

 tBrob:no

A?ROVKD JULY'?il,.I999
 c&i. F..YoorO
FIR2T A2SISTAR7.
ATlURlii3Y
         'GBU
                                  .

 Ap&vqd      Opinion ,Ce&ittoa.,By
                                - RllF'&air&